1

2

3
                                UNITED STATES DISTRICT COURT
4
                                         DISTRICT OF NEVADA
5

6     Clay Merritt Burgon,                           Case No. 2:14-cv-01128-RFB-CWH
7                          Petitioner,                           Order
8            v.
9
      Brian Williams, Sr., et al.,
10
                             Respondents.
11

12

13          In this habeas corpus case, the Court ruled on the respondents’ motion to dismiss
14   on March 19, 2018 (ECF No. 58). The Court ordered that the respondents then had 60
15   days to file their answer, responding to the petitioner’s remaining claims. Then, after two
16   60-day extensions of time and a 45-day extension of time, the respondents were to file
17   their answer by November 2, 2018. See Order entered March 19, 2018 (ECF No. 58);
18   Order entered May 22, 2018 (ECF No. 60); Order entered July 20, 2018 (ECF No. 62);
19   Order entered September 19, 2018 (ECF No. 64).
20          In the order granting the last extension of time the Court stated that “in light of the
21   amount of time that the respondents have had to file their answer, the Court will not look
22   favorably upon any motion to further extend this deadline.” Order entered September 19,
23   2018 (ECF No. 64), p. 2.
24          Nevertheless, on October 29, 2018, Respondents filed a motion requesting yet a
25   fourth extension of time (ECF No. 66) – this time a 31-day extension of time, to December
26   3, 2018. Respondents’ counsel states that the extension of time is necessary because
27   she was only recently assigned to this case, and because of her obligations in other
28   cases. The petitioner does not oppose the motion for extension of time. The Court finds
1    that respondents’ motion for extension of time is made in good faith and not solely for the

2    purpose of delay, and that there is good cause for the extension of time requested.

3           The Court will grant this motion for extension of time. Respondents should take

4    note, however: the Court will not further extend this deadline absent extraordinary

5    circumstances.

6           IT IS THEREFORE ORDERED that respondents’ Motion for Extension of Time

7    (ECF No. 66) is GRANTED. Respondents will have until December 3, 2018, to file their

8    answer.

9           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

10   proceedings set forth in the order entered May 15, 2017 (ECF No. 42) will remain in effect.

11

12          DATED this 30th day of October, 2018.
13

14
                                               RICHARD F. BOULWARE, II
15                                             UNITED STATES DISTRICT JUDGE
16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 2
